Exhibit 10.27

XTO ENERGY INC.

AMENDED AND RESTATED OUTSIDE DIRECTORS SEVERANCE PLAN

WHEREAS, the XTO Energy Inc. Outside Directors Severance Plan was adopted by the
Board of Directors acting on behalf of XTO Energy Inc., a Delaware corporation
(the “Company”), effective as of August 20, 2002 and previously amended and
restated as of August 15, 2006 (the “Prior Plan”); and

WHEREAS, pursuant to Section 5.2 of the Prior Plan, the Prior Plan generally may
be amended by resolution adopted by two-thirds ( 2/3) of the Board of Directors
of the Company; and

WHEREAS, pursuant to a resolution adopted by two-thirds ( 2/3) of the Board of
Directors of the Company, the Board of Directors of the Company desires to
replace the Prior Plan with this Plan and to amend and restate the Prior Plan to
reflect certain provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and any guidance issued thereunder. This amendment is
intended as good faith compliance with the requirements of Section 409A of the
Code and is to be construed in accordance with Section 409A of the Code and the
guidance issued thereunder; and

WHEREAS, the Board of Directors of the Company recognizes that the current
business environment makes it difficult to attract and retain highly qualified
outside directors; and

WHEREAS, the Company recognizes that its outside directors will be significantly
involved in evaluating or negotiating any offers, proposals, or other
transactions which could result in a change in control of the Company and
believes that it is in the best interest of the Company and its stockholders for
such outside directors to be in a position, free from personal financial
considerations, to assess objectively and pursue aggressively the interests of
the Company and its stockholders in making such evaluations and carrying on such
negotiations.

NOW, THEREFORE, in order to fulfill the above purposes, the following plan has
been developed and is hereby adopted.

ARTICLE I

ESTABLISHMENT OF PLAN

As of the date this Plan is approved by the Board, or such other date as the
Board shall designate in its resolution approving the Plan (the “Effective
Date”), the Company hereby amends and restates the Prior Plan as set forth in
this document.

ARTICLE II

DEFINITIONS

As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

2.1 Board. The Board of Directors of the Company.

2.2 Cash Retainer. The annual cash retainer in effect immediately prior to a
Change in Control that is paid to the Outside Director for the Outside
Director’s performance of services to the Company in the capacity of an Outside
Director, not including fees paid to committee chairs or meeting fees.

 

1



--------------------------------------------------------------------------------

2.3 Change in Control. A “Change in Control” shall mean the occurrence of one or
more of the following events as objectively determined based upon all of the
facts and circumstances without the exercise of discretion by the Board: (i) a
Change in Ownership of the Company; (ii) a Change in Effective Control of the
Company; or (iii) a Change in the Ownership of a Substantial Portion of the
Assets of the Company. For purposes hereof:

(a) “Acting as a Group” shall mean “acting as a group” as such phrase is defined
under Section 409A of the Code and the regulations or other guidance issued
thereunder.

(b) “Change in Ownership” shall mean that any one person or more than one person
Acting as a Group acquires ownership of stock of the Company that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company; provided,
however, that if any one person or more than one person Acting as a Group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of any additional stock by
the same person or persons shall not be considered a Change in Ownership or a
Change in Effective Control.

(c) “Change in Effective Control” shall mean that either:

(1) any one person or more than one person Acting as a Group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or

(2) a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election, provided
that for purposes of this paragraph (2) the Company refers solely to the
“relevant corporation” (as such term is defined in Section 409A of the Code and
the regulations or other guidance issued thereunder) for which no other
corporation is a majority shareholder.

Notwithstanding the foregoing, if any one person or more than one person Acting
as a Group, is considered to effectively control the Company, the acquisition of
additional control by the same person or persons shall not be considered to
cause a Change in Effective Control.

(d) “Change in the Ownership of a Substantial Portion of the Assets” shall mean
any one person or more than one person Acting as a Group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
Gross Fair Market Value equal to more than 40% of the total Gross Fair Market
Value of all of the assets of the Company immediately prior to such acquisition
or acquisitions.

A Change in the Ownership of a Substantial Portion of the Assets shall not be
deemed to have occurred if Company assets are transferred to:

 

2



--------------------------------------------------------------------------------

(1) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

(2) an entity, 50% or more of the total value of voting power of which is owned,
directly or indirectly, by the Company;

(3) a person, or more than one person Acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

(4) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in sub-paragraph (d)(3).

For purposes of this paragraph and except as otherwise provided, a person’s
status is determined immediately after the transfer of assets.

(e) For purposes of this Section 2.3, “Gross Fair Market Value” shall mean the
value of the Company’s assets, or the value of the Company’s assets being
disposed of, determined without regard to any liabilities associated with such
assets.

(f) Notwithstanding anything herein to the contrary, under no circumstances will
a change in the constitution of the board of directors of any subsidiary, a
change in the beneficial ownership of any subsidiary, the merger or
consolidation of a subsidiary with any other entity, the sale of all or
substantially all of the assets of any subsidiary or the liquidation or
dissolution of any subsidiary constitute a “Change in Control” under this
Agreement.

(g) Notwithstanding the foregoing provisions of this Section 2.3, if an Outside
Director’s services as an Outside Director are involuntary terminated prior to
the date on which a Change in Control occurs, and it is reasonably demonstrated
that such termination (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control, or (ii) otherwise
arose in connection with a Change in Control, then for all purposes hereof, such
termination shall be deemed to have occurred immediately following a Change in
Control.

2.4 Company. XTO Energy Inc., a Delaware corporation.

2.5 Outside Director. A member of the Board or an advisory member of the Board
who is not an employee of the Company.

2.6 Plan. This XTO Energy Inc. Amended and Restated Outside Directors Severance
Plan, as amended from time to time.

2.7 Stock Grant Value. The number of shares most recently granted to each
Outside Director in the form of a stock grant that vested immediately as part of
his or her annual compensation pursuant to the XTO Energy Inc. Amended and
Restated 2004 Stock Incentive Plan, or any successor or replacement plan,
multiplied by the closing price of the Company’s common stock on the day on
which a Change in Control occurs (or, if such common stock is not traded on the
day the Change in Control occurs, on the day on which such common stock last
traded prior to the Change in Control).

 

3



--------------------------------------------------------------------------------

ARTICLE III

PAYMENTS UPON THE OCCURRENCE OF A CHANGE IN CONTROL

3.1 Right to Payment. Upon a Change in Control an Outside Director shall be
entitled to receive and the Company shall pay the Outside Director a payment in
an amount equal to three (3) times the sum of the Outside Director’s Cash
Retainer and the Stock Grant Value.

3.2 Form and Time of Payment. The payment described in Section 3.1 hereof shall
be paid to the Outside Director in a lump sum in cash less applicable tax
withholding within thirty (30) days after the date of a Change in Control.

3.3 Vesting of Grants. Unless otherwise specifically provided to the contrary in
any option agreement, restricted stock agreement, or other agreement relating to
equity-type compensation between the Outside Director and the Company, all
units, stock options, incentive stock options, performance shares, and stock
appreciation rights (under the XTO Energy Amended and Restated 2004 Stock
Incentive Plan or any other plan or arrangement) (hereafter sometimes referred
to as the “Rights”) held by the Outside Director immediately prior to the Change
in Control, and any such Rights received by the Outside Director after such
Change in Control (whether or not received in exchange for or in substitution
for existing Rights), shall immediately become 100% vested and exercisable, and
the Outside Director shall become 100% vested in all shares of restricted stock
held by or for the benefit of the Outside Director; provided, however, that to
the extent the Company is unable to provide for such acceleration of vesting
with respect to any such Rights or shares of restricted stock, the Company shall
provide in lieu thereof a lump-sum cash payment, within thirty (30) days after
the date of a Change in Control, equal to the difference between the total value
of such unaccelerated Rights or shares of restricted stock (the “Stock Rights”)
as of the date of a Change in Control and the total value if such Stock Rights
had accelerated vesting. The value of such accelerated vesting in the Outside
Director’s Stock Rights shall be determined by the Board in good faith based on
a valuation performed by an independent consultant selected by the Board; any
such Stock Rights which are not in existence at the time of a Change in Control
shall be valued as of the date immediately prior to the Change in Control.

3.4 Termination of Services. Except as otherwise provided in Section 2.3, if an
Outside Director’s services as an Outside Director are voluntarily or
involuntary terminated prior to the date on which a Change in Control occurs,
such Outside Director shall not be entitled to receive the benefits provided
under this Article III.

ARTICLE IV

SUCCESSORS TO COMPANY

This Plan shall bind any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not, by the foregoing
provision or by operation of law, be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession where such successor would not otherwise be
bound by this Plan shall be a breach hereof and shall entitle Outside Directors
to compensation from the Company in the same amount and on the same terms as
such Outside Directors would be entitled hereunder if the service of such
Outside Directors were involuntarily terminated as directors or advisory
directors on the date immediately after the date of the Change in Control,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the date

 

4



--------------------------------------------------------------------------------

of termination. As used herein, the “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this Article
IV or which otherwise becomes bound by all the terms and provisions hereof by
operation of law.

ARTICLE V

DURATION, AMENDMENT, AND PLAN TERMINATION

5.1 Duration. This Plan shall continue in effect until terminated in accordance
with Section 5.2. If a Change in Control occurs, this Plan shall continue in
full force and effect, and shall not terminate or expire, until the later of
(a) thirty (30) days after the date of such Change in Control, or (b) the date
on which all Outside Directors who have become entitled to a benefit hereunder
have received all of such benefits in full.

5.2 Amendment and Termination. The Plan may be terminated or amended in any
respect by resolution adopted by two-thirds ( 2/3) of the Board; provided,
however, that except to the extent necessary to prevent the current taxation of
a participant under Section 409A of the Code and any guidance issued thereunder
as so determined by two-thirds ( 2/3) of the Board in its sole discretion, that
no such amendment or termination of the Plan may be made if such amendment or
termination would adversely affect any right of an Outside Director who became
an Outside Director prior to the later of (a) the date of adoption of any such
amendment or termination, or (b) the effective date of any such amendment or
termination. The Plan shall not be subject to amendment, change, substitution,
deletion, revocation, or, except as provided in Section 5.1 above, termination
in any respect whatsoever following a Change in Control; provided, however, that
the Board may amend, change, substitute, delete, revoke or otherwise modify the
terms of this Plan if the Board determines, in its sole discretion, that such
amendment, change, substitution, deletion, revocation or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or applicable law.

ARTICLE VI

MISCELLANEOUS

6.1 Outside Director’s Legal Expenses. To the extent permitted by law, the
Company agrees to pay, upon written demand therefor by the Outside Director, all
legal fees and expenses which the Outside Director may reasonably incur as a
result of any dispute or contest (regardless of the outcome thereof) by or with
the Company or others regarding the validity or enforceability of, or liability
under, any provision hereof, plus in each case interest at the “applicable
Federal rate” (as defined in Section 1274(d) of the Code). In any such action
brought by an Outside Director for damages or to enforce any provisions hereof,
the Outside Director shall be entitled to seek both legal and equitable relief
and remedies, including, without limitation, specific performance of the
Company’s obligations hereunder, in the Outside Director’s sole discretion.

6.2 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction, shall not invalidate or
render unenforceable such provision in any other jurisdiction.

6.3 The Outside Director’s Heirs, etc. This Agreement shall inure to the benefit
of and be enforceable by the Outside Director’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Outside Director should die while any amounts
would still be payable to him or her hereunder as if the Outside Director had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms hereof to the Outside Director’s designee or,
if there be no such designee, to the Outside Director’s estate.

 

5



--------------------------------------------------------------------------------

6.4 Governing Law. The validity, interpretation, construction and performance of
the Plan shall in all respects be governed by the laws of the State of Texas.

6.5 Compliance with Section 409A of the Code. Notwithstanding any other
provision in this Plan to the contrary, if and to the extent this Plan provides
for nonqualified deferred compensation, the Plan is intended to be exempt from
or otherwise satisfy the provisions of Section 409A of the Code. In no event
shall any benefit be made available to an Outside Director pursuant to this
Plan, if the Board determines in its discretion that such benefit would result
in the imposition of an excise tax on such Outside Director under Section 409A
of the Code. Without in any way limiting the effect of the foregoing, in the
event that Section 409A of the Code requires that any special terms, provision
or conditions be included in the Plan, then such terms, provisions and
conditions shall, to the extent practicable, be deemed to be made a part of the
Plan, and notwithstanding any provision in Article V to the contrary, the Plan
shall be reformed in such manner as the Board determines is appropriate to be
exempt from or otherwise comply with Section 409A of the Code. Further, in the
event that the Plan shall be deemed not to comply with Section 409A of the Code,
then neither the Company, the Board, nor its or their designees or agents shall
be liable to any Outside Director for actions, decisions or determinations made
in good faith.

IN WITNESS WHEREOF, XTO Energy Inc. has caused these presents to be executed by
its duly authorized officer on the 18th day of November, 2008.

 

XTO ENERGY INC.

By:

 

/s/ Vaughn O. Vennerberg II

Name:

 

Vaughn O. Vennerberg II

Title:

 

Senior Executive Vice President &

Chief of Staff

 

6